Case: 21-20617     Document: 00516500599         Page: 1    Date Filed: 10/07/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 7, 2022
                                  No. 21-20617                          Lyle W. Cayce
                                                                             Clerk

   Fredric A. Guenther; Walton Fujimoto, Les Owen

                                                           Plaintiffs—Appellees,

                                      versus

   BP Retirement Accumulation Plan; BP Corporation
   North America, Incorporated,

                                                        Defendants—Appellees,

                                      versus

   Michael Press,

                                                           Movant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:16-CV-995


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:
         Appellees have been adversaries in a protracted class action for over
   six years, based on disputed events occurring more than thirty years ago.
   After almost five years of litigation, and on the eve of class certification,
Case: 21-20617     Document: 00516500599          Page: 2   Date Filed: 10/07/2022




                                   No. 21-20617


   Appellant, who has separately been engaged in an action against Defendants-
   Appellees, moved to intervene. Despite their differences, Appellees agreed
   that this motion should be denied. The district court subsequently denied
   Appellant’s motion, and this appeal followed. On appeal, Appellees continue
   to jointly oppose Appellant’s intervention. For the reasons stated below, we
   AFFIRM.
                                        I.
         In 1987, a subsidiary of British Petroleum, now known as BP
   Corporation North America Inc. (“BP America,” a Defendant-Appellee in
   this action), acquired Standard Oil of Ohio (“Sohio”). Prior to the
   acquisition, Sohio employees were members of a Sohio sponsored defined
   benefit retirement plan (the “Sohio Plan”), which calculated its pension
   distributions using a formula based on an employee’s earnings history, tenure
   of service, and age. Therefore, once employees contributed to the Sohio Plan,
   Sohio bore the entirety of the investment risk as distribution amounts were
   based on a predetermined formula that did not account for market
   performance.
         At the time of the acquisition, Sohio’s employees became employees
   of BP America (the “Sohio Legacy Employees”). On January 1, 1988, BP
   America converted the Sohio Plan, along with several other defined benefit
   plans, into a new plan called the BP America Retirement Plan (the “ARP”).
   Notably, the ARP was also a defined benefit plan that retained the formula
   used by the Sohio Plan to calculate its members’ pension distributions. One
   year later, however, BP America converted the ARP into the BP Retirement
   Accumulation Plan (the “RAP,” the conversion from the ARP to the RAP as
   the “Conversion,” and the date of the Conversion as the “Conversion
   Date”), the other Defendant-Appellee in this action. Unlike its predecessor
   plans, the RAP was a cash balance plan, which calculated distributions, in




                                        2
Case: 21-20617         Document: 00516500599              Page: 3      Date Filed: 10/07/2022




                                          No. 21-20617


   part, based on fluctuating interest rates. Thus, under the RAP, employees
   bore some additional risk because distributions were now based, in part, on
   market performance.
                                  A. The Guenther Action
          On April 13, 2016, Plaintiffs-Appellees, two Sohio Legacy Employees,
   Fredric A. Guenther and Walton Fujimoto, 1 (the “Guenther Plaintiffs”) filed
   a class action complaint against the RAP and BP America (collectively,
   “BP”) in the United States District Court for the Southern District of Texas
   alleging that BP violated numerous provisions of the Employee Retirement
   Income Security Act (“ERISA”) by causing Sohio Legacy Employees to
   forfeit benefits that they had already accrued and failing to properly disclose
   this change in their benefits when BP initiated the Conversion (the “Guenther
   Action”). Specifically, the Guenther Plaintiffs alleged that BP should have
   credited the Sohio Legacy Employees’ new RAP opening account balances
   with the value of their ARP ending account balances as of the Conversion
   Date, January 1, 1989. But according to the Guenther Plaintiffs, BP instead
   calculated the Sohio Legacy Employees’ ARP ending account balances as of
   a date earlier than the Conversion Date. BP then calculated the present value
   for those ARP ending account balances as of the Conversion Date using an
   interest rate of eight percent, which the Guenther Plaintiffs claimed was
   unreasonably high, and thus, perpetually undervalued the Sohio Legacy
   Employees’ accrued benefits as reflected in their RAP account balances. 2
   The complaint also alleged that BP misrepresented to Sohio Legacy
   Employees that their benefits under the RAP would be “as good or better”


          1
              Plaintiff-Appellee Les Owen was eventually added as a third named plaintiff.
          2
            Additionally, the Guenther Plaintiffs alleged that BP retroactively dated the
   opening account balances of the RAP for the Sohio Legacy Employees such that the
   employees forfeited benefits that they had already accrued under the ARP.




                                                3
Case: 21-20617      Document: 00516500599           Page: 4   Date Filed: 10/07/2022




                                     No. 21-20617


   than those that they had received under the ARP. Accordingly, the Guenther
   Plaintiffs sought reformation of the RAP so that those Sohio Legacy
   Employees whose retirement benefits were negatively affected would be in as
   good a financial position as they would have been had they remained
   members of the ARP.
          After the Guenther Plaintiffs amended their complaint (while
   maintaining the core of their allegations, claims, and the relief they sought in
   their original complaint), BP moved to dismiss. On March 13, 2019, the
   district court granted BP’s motion in part, dismissing all but one count: the
   count seeking reformation of the RAP; however, the court ordered the
   Guenther Plaintiffs to replead that count “in a manner that specifically states
   a recognized cause of action.” On April 5, 2019, the Guenther Plaintiffs filed
   a second amended complaint with a single count claiming that BP breached
   its fiduciary duties relating to the Conversion in violation of ERISA § 404(a).
   The complaint seeks “all equitable relief to redress [BP’s] breach of fiduciary
   duty, including reformation” under § 502(a)(3) of ERISA. Alternatively, the
   Guenther Plaintiffs assert that they are entitled to the remedies of surcharge
   or equitable estoppel as well as “all equitable relief to redress [BP’s] breach
   of fiduciary duty.”
          Following over a year of extensive discovery, the Guenther Plaintiffs
   moved to certify their class under both Rules 23(b)(2) and (3) of the Federal
   Rules of Civil Procedure; this motion was subsequently referred by the
   district court to a magistrate judge. BP opposed the motion and moved for
   summary judgment. On March 12, 2021, the magistrate judge issued a
   recommendation that both a general class and subclass should be certified
   under Rule 23(b)(2) but declined to make a recommendation as to either the
   general class’s or subclass’s viability under Rule 23(b)(3). The magistrate
   judge recommended that the general class should consist of:




                                          4
Case: 21-20617      Document: 00516500599           Page: 5   Date Filed: 10/07/2022




                                     No. 21-20617


          All persons under age 50 as of January 1, 1989 who were active
          participants in the [RAP] as of January 1, 1989, and whose
          retirement benefit under the [ARP] exceeds the retirement
          benefit offered (or that will be offered) by the [RAP], as
          amended on the benefit commencement date, and the
          beneficiaries and estates of such persons and alternate payees
          under a Qualified Domestic Relations Order.

   He also recommended that the subclass should consist of all members of the
   general class who “signed a release upon separation of employment.”
                                B. The Press Action
          Meanwhile, on September 14, 2020, over four years after the Guenther
   Plaintiffs filed their original complaint, Movant-Appellant Michael Press,
   along with 276 other individuals (the “Press Plaintiffs”), filed a two-count
   complaint in the United States District Court for the Northern District of
   Ohio against BP America and its parent company BP p.l.c., the successor in
   interest to British Petroleum (the “Press Action”). The Press Plaintiffs, all of
   whom are Sohio Legacy Employees, similarly claimed that BP America had
   breached its fiduciary duties regarding its disclosures concerning the
   Conversion in violation of § 404(a). The Press Plaintiffs also sought equitable
   relief under § 502(a)(3) through either reformation of the RAP, surcharge, or
   equitable estoppel. In its second count, the complaint alleges that BP p.l.c.
   “knowingly participated” in BP America’s alleged breach of fiduciary duty
   and was consequently unjustly enriched. Accordingly, the Press Plaintiffs
   sought “restitution and/or disgorgement of profits in the amount of [BP
   p.l.c.’s] unjust enrichment.”
          BP America subsequently moved to transfer the Press Action to the
   Southern District of Texas or alternatively stay that suit pending the
   resolution of the Guenther Action. On December 23, 2020, the district court
   granted BP America’s motion and ordered that the Press Action be




                                          5
Case: 21-20617         Document: 00516500599               Page: 6      Date Filed: 10/07/2022




                                           No. 21-20617


   transferred to the Southern District of Texas under the first-to-file rule, 3
   reasoning that the parties and claims in both cases were “nearly identical”
   and noting the relatively advanced stage of the litigation in the Guenther
   Action. The Press Action was then stayed upon its transfer to the Texas
   district court pending resolution of the class certification motion in the
   Guenther Action.
                       C. The Press Plaintiffs move to intervene
           On March 26, 2021, after the magistrate judge had issued his
   recommendation for class certification, the Press Plaintiffs moved to
   intervene in the Guenther Action “for the purpose of objecting” to the
   magistrate judge’s recommendation. In their motion, the Press Plaintiffs
   contended that they were entitled to intervene as of right but that the court
   should allow for permissive intervention if it found the former theory
   unpersuasive. On March 31, 2021, the district court adopted the magistrate
   judge’s recommendation in its entirety without addressing the Press
   Plaintiffs’ pending motion. The Press Plaintiffs filed their reply brief on their
   motion after the district court had adopted the magistrate judge’s
   recommendation. Acknowledging this development, the Press Plaintiffs now
   sought to intervene so that they could opt out of the newly certified class, or
   alternatively, enter the Guenther Action as named plaintiffs.


           3
             See Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 603 (5th Cir. 1999)
   (“Under the first-to-file rule, when related cases are pending before two federal courts, the
   court in which the case was last filed may refuse to hear it if the issues raised by the cases
   substantially overlap.”). The Ohio district court relied on a similar Sixth Circuit precedent
   in invoking this rule. See Baatz v. Columbia Gas Transmission, LLC, 814 F.3d 785, 789 (6th
   Cir. 2016) (“The first-to-file rule is a prudential doctrine that grows out of the need to
   manage overlapping litigation across multiple districts. Simply stated, it provides that,
   when actions involving nearly identical parties and issues have been filed in two different
   district courts, the court in which the first suit was filed should generally proceed to
   judgment.” (internal quotations omitted)).




                                                 6
Case: 21-20617         Document: 00516500599              Page: 7       Date Filed: 10/07/2022




                                          No. 21-20617


           On December 7, 2021, the district court denied the Press Plaintiffs’
   motion to intervene. The court first addressed the motion concerning
   intervention as of right, which is adjudicated using a four-factor test.
   Assuming that the first three factors of this test had been met, the court
   devoted its analysis to the fourth factor: whether the Press Plaintiffs’ interests
   were adequately represented by the existing parties. The court determined
   that both the Guenther and Press Plaintiffs had the same ultimate objective—
   “to remedy a pension shortfall allegedly caused by breaches of fiduciary duty
   and violations of [ERISA]”—and thus, there was a presumption of adequate
   representation. Accordingly, the court denied the motion to the extent the
   Press Plaintiffs sought to intervene as of right. Turning next to the request for
   permissive intervention, the court concluded that allowing the Press Plaintiffs
   to intervene would unduly delay the resolution of the Guenther Action and
   that the action’s certified class would adequately represent their interests.
   Consequently, the court denied the remaining portion of the motion as well.
           On appeal, the Press Plaintiffs 4 only challenge the district court’s
   decision to deny their intervention as of right. The Press Plaintiffs contend
   that the certified class in the Guenther Action inadequately represents their
   interests, and therefore, they have a right to intervene in this case.
                                               II.
           A movant is entitled to intervene as of right if she “claims an interest
   relating to the property or transaction that is the subject of the action, and is
   so situated that disposing of the action may as a practical matter impair or
   impede the movant’s ability to protect its interest, unless existing parties


           4
              The Press Plaintiffs addressed the court below collectively, but the case caption
   states that Michael Press is the only appellant. We refer to Appellant, however, as the Press
   Plaintiffs in recognition that the underlying motion belonged to the Press Plaintiffs, and
   Appellant appears to be making arguments on their behalf.




                                                7
Case: 21-20617      Document: 00516500599            Page: 8    Date Filed: 10/07/2022




                                      No. 21-20617


   adequately represent that interest.” Fed. R. Civ. P. 24(a)(2). This circuit
   utilizes a four-factor test to determine if Rule 24(a)(2)’s requirements have
   been met:
          (1) the application for intervention must be timely; (2) the
          applicant must have an interest relating to the property or
          transaction which is the subject of the action; (3) the applicant
          must be so situated that the disposition of the action may, as a
          practical matter, impair or impede his ability to protect that
          interest; [and] (4) the applicant’s interest must be inadequately
          represented by the existing parties to the suit.
   Texas v. United States, 805 F.3d 653, 657 (5th Cir. 2015) (quoting New Orleans
   Pub. Serv., Inc. v. United Gas Pipe Line Co., 732 F.2d 452, 463 (5th Cir. 1984)).
   A movant must show that she satisfies each factor of the above test to be
   entitled to intervene. Id.
          We review a ruling denying intervention as of right de novo. Edwards
   v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996). “Although the movant
   bears the burden of establishing its right to intervene, Rule 24 is to be liberally
   construed.” Brumfield v. Dodd, 749 F.3d 339, 341 (5th Cir. 2014). “At this
   stage, the court takes the movant’s factual allegations as true.” La Union del
   Pueblo Entero v. Abbott, 29 F.4th 299, 305 (5th Cir. 2022).
          To demonstrate inadequate representation under Rule 24(a)(2), a
   movant’s burden is likewise “minimal.” Brumfield, 749 F.3d at 345.
   Consequently, a movant must only show that the existing representation
   “may be inadequate”; this showing need not amount to a certainty. La Union
   del Pueblo Entero, 29 F.4th at 307–08. Nevertheless, a movant must overcome
   two presumptions so that this requirement “ha[s] some teeth.” Brumfield,
   749 F.3d at 345. The first only arises if “one party is a representative of the
   absentee by law”—which is inapplicable to this case. Id. The second “arises




                                           8
Case: 21-20617      Document: 00516500599           Page: 9   Date Filed: 10/07/2022




                                     No. 21-20617


   when the would-be intervenor has the same ultimate objective as a party to
   the lawsuit.” Id. (quoting Edwards, 78 F.3d at 1005). To overcome this
   presumption, the movant must establish “adversity of interest, collusion, or
   nonfeasance on the part of the existing party.” Id.
          “In order to show adversity of interest, an intervenor must
   demonstrate that its interests diverge from the putative representative’s
   interests in a manner germane to the case.” Texas, 805 F.3d at 662.
   Differences of opinion regarding an existing party’s litigation strategy or
   tactics used in pursuit thereof, without more, do not rise to an adversity of
   interest. Lamar v. Lynaugh, 12 F.3d 1099, 1099 n.4 (5th Cir. 1993) (per
   curiam); accord SEC v. LBRY, Inc., 26 F.4th 96, 99–100 (1st Cir. 2022) (“A
   proposed intervenor’s desire to present an additional argument or a variation
   on an argument does not establish inadequate representation.”); United
   States v. City of New York, 198 F.3d 360, 367 (2d Cir. 1999); United States v.
   Territory of Virgin Islands, 748 F.3d 514, 522 (3d Cir. 2014); Bradley v.
   Milliken, 828 F.2d 1186, 1192 (6th Cir. 1987); Jenkins by Jenkins v. Missouri,
   78 F.3d 1270, 1275 (8th Cir. 1996) (“A difference of opinion concerning
   litigation strategy or individual aspects of a remedy does not overcome the
   presumption of adequate representation.”); Perry v. Proposition 8 Off.
   Proponents, 587 F.3d 947, 954–55 (9th Cir. 2009); Jones v. Prince George’s
   Cnty., Md., 348 F.3d 1014, 1020–21 (D.C. Cir. 2003); see, e.g., Ruiz v. Collins,
   981 F.2d 1256 (5th Cir. 1992) (per curiam) (failure of class counsel to make
   “all the arguments” as would-be intervenor insufficient for intervention as
   of right); Bush v. Viterna, 740 F.2d 350, 358 (5th Cir. 1984) (“the mere
   possibility that a party may at some future time enter into a settlement cannot
   alone show inadequate representation”); cf. Entergy Gulf States La., L.L.C.
   v. U.S. EPA, 817 F.3d 198, 204 (5th Cir. 2016) (“Entergy does not seem to
   dispute that Sierra Club and EPA have divergent interests. Rather, Entergy
   contends that the matters of stay and bifurcation concern mere litigation




                                          9
Case: 21-20617     Document: 00516500599            Page: 10   Date Filed: 10/07/2022




                                     No. 21-20617


   tactics that are within the district court’s broad discretion to regulate and do
   not warrant intervention.”).
          In denying the Press Plaintiffs’ motion to intervene as of right, the
   district court held that the Press Plaintiffs failed to overcome the presumption
   that they shared the same ultimate objective with the Guenther Plaintiffs. On
   appeal, the Press Plaintiffs dispute that holding, arguing that their interests
   are considerably distinct from those of the Guenther Plaintiffs, pointing to a
   slew of negligible or spurious differences between the two actions. We will
   address each of those in turn.
          The Press Plaintiffs contend that part of the pension shortfall theory
   underlying their claims is absent from the Guenther Action. According to the
   Press Plaintiffs, the Guenther Action assumes that Sohio Legacy Employees’
   RAP opening account balances were correct as of the Conversion Date, while
   the Press Action alleges that those opening balances were insufficient when
   compared to the ARP’s ending account balances. The Press Plaintiffs also
   argue that the Guenther Action only seeks the sole remedy of reformation,
   while the Press Action seeks the remedies of surcharge, disgorgement, and
   restitution in addition to reformation. The Press Plaintiffs, however, largely
   misconstrue the nature of the Guenther Action.
          Whether the operative complaint in the Guenther Action includes the
   relevant portion of the pension shortfall theory is a function of litigation
   strategy—it does not reflect the scope of the Guenther Plaintiffs’ interests.
   Similar factual allegations underpin the claims in both actions. Both groups
   of plaintiffs allege the same primary harm—that the respective defendants
   made insufficient disclosures regarding the Conversion—based on violations
   of the same provision in ERISA. Most importantly, both the Guenther and
   Press Plaintiffs share the same ultimate objective: they all seek for their
   retirement plans to be made whole due to these alleged inaccurate




                                         10
Case: 21-20617          Document: 00516500599             Page: 11        Date Filed: 10/07/2022




                                           No. 21-20617


   disclosures. It is unnecessary for a complaint to allege every fact or theory
   that is conceivably relevant so that a plaintiff may ultimately obtain relief. A
   complaint opens the door to litigation; it is not the final word on the matter.
   Plaintiffs are given many opportunities to amend their pleadings throughout
   the course of an action, including stages later than where the Guenther Action
   currently stands. 5 “If disagreement with an existing party over trial strategy
   qualified as inadequate representation, the requirement of Rule 24 would
   have no meaning.” Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171,
   181 (2d Cir. 2001).
           The first two complaints in the Guenther Action specifically alleged
   the pension shortfall theory. 6 Although that theory is absent from the
   Guenther Plaintiffs’ second amended complaint, this is not conclusive


           5
             See Fed. R. Civ. P. 15(b)(1) (“If, at trial, a party objects that evidence is not
   within the issues raised in the pleadings, the court may permit the pleadings to be amended.
   The court should freely permit an amendment when doing so will aid in presenting the
   merits and the objecting party fails to satisfy the court that the evidence would prejudice
   that party’s action or defense on the merits.”); id. 15(b)(2) (“When an issue not raised by
   the pleadings is tried by the parties’ express or implied consent, it must be treated in all
   respects as if raised in the pleadings. A party may move—at any time, even after
   judgment—to amend the pleadings to conform them to the evidence and to raise an
   unpleaded issue. But failure to amend does not affect the result of the trial of that issue.”).
           6
               For example, the original complaint in the Guenther Action states:
           In establishing the Opening Accounts as of January 1, 1989, the BP Plan
           used an interest rate of 8 percent to calculate the present value of the
           benefits that had accrued under the original Sohio Plan. That interest rate
           exceeded the maximum interest rate permitted under ERISA and the
           Internal Revenue Code for determining lump sum present values.
   Similarly, the first amended complaint in the Guenther Action reads:
           During the cash balance conversion, the RAP reduced the accrued benefits
           that participants had already earned in the BP ARP by calculating the
           present value of the accrued benefit as though the formula change had been
           made before January 1, 1989. Consequently, the Opening Account balance
           reduced participants’ accrued benefits.




                                                 11
Case: 21-20617     Document: 00516500599            Page: 12    Date Filed: 10/07/2022




                                     No. 21-20617


   evidence that it has necessarily been abandoned. Rather, they may choose to
   pursue the theory if this case proceeds to trial. Ultimately, though, this is just
   one of many strategies that the Guenther Plaintiffs may employ in an effort to
   prove that BP breached its fiduciary duties. The Press Plaintiffs cannot point
   to an interest of theirs that is unique to and—at a minimum—potentially in
   conflict with those of the Guenther Plaintiffs. The absence of the relevant
   portion of the pension shortfall theory from the Guenther Plaintiffs’ operative
   complaint, on its own, cannot amount to one.
          The remainder of the Press Plaintiffs’ arguments are also unavailing,
   all for the same reason: they lack a distinct interest that is at risk of being
   adversely represented in the Guenther Action. First, the Press Plaintiffs assert
   that they seek remedies in their action that are distinct from those that are
   sought in the Guenther Action. They contend that the Guenther Plaintiffs only
   request reformation of the RAP, while the Press Plaintiffs also seek surcharge,
   disgorgement, and restitution. But in their operative complaint, the Guenther
   Plaintiffs specifically state that they are entitled to surcharge (as an
   alternative remedy) in addition to the catchall “all equitable relief to redress
   [BP’s] breach of fiduciary duty,” which according to the complaint,
   “include[es] reformation of the [RAP].” Restitution and disgorgement may
   be enforced to the extent that they are equitable remedies under § 502(a)(3).
   See Great-W. Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 210 (2002)
   (“‘equitable relief’ in § 502(a)(3) must refer to ‘those categories of relief that
   were typically available in equity’” (quoting Mertens v. Hewitt Assocs., 508
   U.S. 248, 256 (1993))); id. at 218 (“Congress’s choice to limit the relief under
   § 502(a)(3) to ‘equitable relief’ requires us to recognize the difference
   between legal and equitable forms of restitution.”); Liu v. SEC, 140 S. Ct.
   1936, 1943 (2020) (describing disgorgement as sitting “squarely within the
   heartland of equity”). Therefore, those remedies are necessarily subsumed
   within “all equitable relief” that is sought by the Guenther Plaintiffs.




                                          12
Case: 21-20617         Document: 00516500599                Page: 13       Date Filed: 10/07/2022




                                            No. 21-20617


           The Press Plaintiffs counter that the district court certified the
   Guenther Action “on the basis that it seeks reformation only.” In his
   recommendation, the magistrate judge reasoned that the class should be
   certified under Rule 23(b)(2), in part, because the Guenther Plaintiffs seek
   declaratory relief. He subsequently noted that reformation is a “form of
   declaratory relief in a similar context.” Nowhere in his recommendation (or
   in the district court’s order adopting the recommendation) is there any
   language precluding the Guenther Plaintiffs from maintaining their alternate
   pleadings. Nor do the Press Plaintiffs cite any authority that such a limitation
   should be presumed. Consequently, the premise of the Press Plaintiffs’
   argument is meritless. 7
           Second, the Press Plaintiffs argue that they “might” be inadequately
   represented in the Guenther Action because, unlike in the Press Action, the
   Guenther Plaintiffs have not brought a claim against BP p.l.c. According to
   the Press Plaintiffs, the Guenther Action will likewise not address this claim
   or its attendant allegations. But the Press Plaintiffs cannot explain why the
   inclusion of BP p.l.c. would be uniquely beneficial or detrimental to them.
   The Press Action alleges that BP p.l.c. “knowingly participated” in BP
   America’s breach of its fiduciary duties by “directing, approving, or
   otherwise assisting in” BP America’s breach. The Press Plaintiffs’ theory of
   liability for BP p.l.c. is thus predicated on the same facts underlying its breach


           7
             The Press Plaintiffs also assert that their action is different because their complaint
   alleges that BP America made misrepresentations in connection with an investigation it
   commissioned from 2011 through 2014—an allegation that they argue is absent from the
   Guenther Action. But for the reasons explained above, the choice to include this allegation
   is merely another strategic decision and not germane to the case. Furthermore, the rights
   of both the Guenther and Press Plaintiffs would be equally implicated based on this
   allegation. The facts surrounding those allegations are equally applicable to both groups of
   Plaintiffs. And the Press Plaintiffs do not seek a remedy unique to this allegation that would
   only be applicable to their interests and not those of the Guenther Plaintiffs.




                                                  13
Case: 21-20617     Document: 00516500599            Page: 14   Date Filed: 10/07/2022




                                     No. 21-20617


   of fiduciary duty claim against BP America—there is no independent theory
   of liability against BP p.l.c. Furthermore, the remedy sought by both the
   Guenther and Press Plaintiffs is identical, with or without BP p.l.c. as a party:
   to be made whole from the same alleged breach of fiduciary duty. Therefore,
   the Guenther Plaintiffs’ decision to exclude BP p.l.c. from their action
   amounts to no more than a strategic decision as well.
          Third, the Press Plaintiffs contend that our decision in La Union del
   Pueblo Entero, 29 F.4th 299, earlier this year supports intervention in this
   case. In La Union del Pueblo Entero, the United States and multiple groups of
   private plaintiffs sued to enjoin the State of Texas, along with state and local
   officials, from enforcing a new election law passed by the Texas Legislature.
   29 F.4th at 304. Shortly thereafter, several committees associated with the
   Republican Party moved to intervene under Rule 24(a)(2), but their motion
   was denied. Id. On appeal, we reversed the district court’s decision and
   allowed the committees to intervene as of right, even though they shared the
   same ultimate objective with the governmental defendants—upholding the
   election law. Id. at 308–09. We reasoned that because “there [were] reasons
   to believe the Committees’ interests [were] less broad than those of the
   governmental defendants,” this could lead to “divergent results.” Id. at 308.
   Specifically, the governmental defendants preferred not to resolve the case
   on the merits, planning instead to move for dismissal based on sovereign
   immunity and standing arguments. Id. The committees, however, were
   mainly interested in the “finality and certainty” that would come with a
   decision on the statute’s constitutionality. Id. at 308–09. Unlike the
   governmental defendants, the committees “rel[ied] on the expenditure of
   their resources to equip and educate their members, along with relying on the
   rights of the Committees’ members and volunteers who participate in the
   election,” all of which was implicated by the statute at issue. Id. at 309.
   Because these private economic interests were distinct from the public




                                          14
Case: 21-20617     Document: 00516500599            Page: 15   Date Filed: 10/07/2022




                                     No. 21-20617


   interests held by the governmental defendants, we determined that
   “[n]either the State nor its officials [could] vindicate [the committees’]
   interest while acting in good faith.” Id.
          La Union del Pueblo Entero exposes the gaps in the Press Plaintiffs’
   argument. There, the intervenors demonstrated that their interests were
   narrower than and distinct from those of the governmental defendants.
   Although both the governmental defendants and the intervenors sought to
   defend the statute, the intervenors were able to show that their interests
   might be put at greater risk under the governmental defendants’ preferred
   defense strategy alone. Here, the Press Plaintiffs have failed to articulate how
   their interests are distinct from those of the Guenther Plaintiffs. Accordingly,
   the Press Plaintiffs cannot demonstrate how the Guenther Plaintiffs’ chosen
   defense strategy is uniquely favorable to their own interests while placing
   those of the Press Plaintiffs in jeopardy.
          Fourth, the Press Plaintiffs argue that denying them intervention as of
   right deprives them of their right to due process. According to the Press
   Plaintiffs, they are at great risk of having their interests overlooked because
   they can neither intervene in nor opt out of the Guenther Action. See Fed.
   R. Civ. P. 23(c)(3) (only providing opt-out rights for members of a class
   certified under Rule 23(b)(3)). The Press Plaintiffs contend that the outcome
   of the Guenther Action may have a broad preclusive effect on any future
   collateral attack. Indeed, we have stated that “[t]he concept of intervention
   within a class certified under [Rule 23(b)(2)] balances the more likely
   impairment of the individual’s interest since he is unable to opt out of this
   class. Also, by allowing intervention, subsequent collateral attacks on the due
   process preclusive effect of a judgment are avoided.” Woolen v. Surtran
   Taxicabs, Inc., 684 F.2d 324, 332 (5th Cir. 1982). Woolen recognized the
   increased utility of intervention in a class without opt-out rights where the
   would-be intervenor risked having her interests ignored. Here, because the



                                           15
Case: 21-20617     Document: 00516500599            Page: 16   Date Filed: 10/07/2022




                                     No. 21-20617


   Press Plaintiffs cannot identify a unique interest of their own, they are unable
   to specify how a determination in the Guenther Action could have a future
   detrimental preclusive effect.
                                         III.
          The Press Plaintiffs cannot demonstrate that their interests diverge
   from those of the Guenther Plaintiffs in any meaningful way. We are thus
   satisfied that the Press Plaintiffs will be adequately represented despite their
   absence from the Guenther Action. Therefore, for the foregoing reasons, we
   AFFIRM.




                                          16